ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_04_FR.txt. ESSAIS NUCLÉAIRES (DÉCL. BARWICK) 110

existant en la matière et risque de porter un tort irréparable aux droits
des parties. C’est une telle situation qui justifie l'indication de mesures
conservatoires.

Ainsi, si la Cour a indiqué des mesures conservatoires en l’espèce, elle
la fait sans préjudice des problèmes de substance, juridictionnels ou
autres, qui ne peuvent être actuellement préjugés et devront être appro-
fondis au cours de la phase suivante.

Sir Garfield BARWICK, juge ad hoc, fait la déclaration suivante:

Jai voté en faveur de l’indication de mesures conservatoires et de l’or-
donnance de la Cour sur la suite de la procédure, convaincu par les dis-
cussions très approfondies auxquelles la Cour a procédé ces dernières
semaines et par mes propres recherches que l’Acte général de 1928 et la
déclaration du Gouvernement français acceptant, avec réserve, la juridic-
tion obligatoire de la Cour constituent l’un et l’autre, prima facie, une
base possible de compétence de la Cour pour connaître des demandes
formulées par l’Australie dans sa requête du 9 mai 1973 et se prononcer à
leur sujet. En outre, selon moi, l'échange de notes diplomatiques de 1973
entre le Gouvernement australien et le Gouvernement français démontre,
au moins de prime abord, qu’il existe un différend entre ces gouverne-
ments sur des questions de droit international affectant leurs droits
respectifs.

Enfin, sur la base de la documentation soumise à la Cour, et en particu-
lier des rapports du Comité scientifique des Nations Unies pour l’étude
des effets des rayonnements ionisants, il est raisonnable de conclure
que de nouveaux dépôts de particules radioactives dans l’environnement
territorial de l’Australie causeraient probablement des dommages pour
lesquels il ne saurait y avoir de réparation adéquate.

Ces conclusions suffisent à justifier l'indication de mesures conserva-
toires.

J'approuve la forme donnée aux mesures conservatoires, étant entendu
selon moi que les actes prohibés sont ceux des gouvernements et que les
mesures sont indiquées uniquement en relation avec la demande austra-
lienne concernant l’inviolabilité de son territoire.

MM. FORSTER, GROS, PETRÉN et IGNACIO-PINTO, juges, joignent à
l’ordonnance les exposés de leur opinion dissidente.

(Paraphé) F.A.
(Paraphé) S.A.

15
